1 UNITED STATES DISTRICT COURT

2 DISTRICT OF NEVADA

3]}/ OMAR ROBLES, Case No.: 2:18-cv-02071-APG-CWH

4 Plaintiff Order Granting Motion to Extend Time
5||_ v. [ECF No. 28]

6],| BRIAN WILLIAMS, et al.,

 

7 Defendants
8 IT IS ORDERED that plaintiff Omar Robles’s fifth motion to extend time (ECF No. 28)
9||is GRANTED. The plaintiff shall have until August 31, 2019 to file a reply brief in support of
10|| his motion for a preliminary injunction. Absent extraordinary circumstances, no further

11}! extensions will be granted.

12 DATED this Ist day of August, 2019.

—<——

 

M4 ANDREW P. GORDON

15 UNITED STATES DISTRICT JUDGE

16
17
18
19
20
21

22

 

 

 
